DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the side of the vehicle seat" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the shape" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the housed state" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the vertical direction of the vehicle" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper part or lower part" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the anterior of the vehicle" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the tip of the upper part or lower part of the cushion" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the inside to the outside" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected because it depends on rejected claims 1 and 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jang et al. (U.S. Pat. No. 6,364,348 B1), hereinafter Jang.
Regarding claim 1, Jang discloses (Fig. 4) a side airbag apparatus 200 installed in a vehicle (Col. 1, lines 6-12), comprising:
a bag shaped cushion 500 (Fig. 6) which is housed in a seat back of a vehicle seat 100 (Fig. 4) and expanded and deployed (Fig. 6) on the side of the vehicle seat 100 (Col. 1, lines 23-29) utilizing gas supplied from an inflator 410 (Col. 5, lines 8-11); and
a holding part 501 (Fig. 5) for retaining the shape in the housed state of the cushion 500;
wherein the cushion is wound or folded (Fig. 12-18) in a long shape in the vertical direction of the vehicle (Fig. 15A shows long shape in vertical vehicle direction) and housed in the seat back in the shape (Fig. 4) with the upper part or lower part thereof folded back to the anterior of the vehicle (Fig. 4 shows lower part of cushion folded towards anterior of vehicle), and
lower part of the cushion which is folded back to the anterior of the vehicle (Fig. 5 shows holding part 501 retaining the folded back lower portion of the cushion).

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herruzo et al. (ES 2505418 A1) discloses an airbag with a protection cover surrounding the airbag to maintain its shape in the folded and stored position.
Sugimoto (U.S. Pub. No. 2010/0052300 A1) discloses a side airbag and a folding method to store the airbag in the seat back.
Mabuchi et al. (JP 2002067853 A) discloses a folding method for an airbag and a holding member to retain the airbag in the folded position.
Richards et al. (U.S. Pub. No. 2014/0246844 A1) discloses a holding member for a side airbag assembly.
Lachat et al. (WO 9856623 A1) discloses a method for folding a side airbag and storing it in the side of a seatback.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT FREDRICK UNDERWOOD
Examiner




/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616          
                                                                                                                                                                                              
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616